JS 44 (Rev. 10/20) Case 2:21-cv-014246q00 7 PCOWER SHWEW03/25/21 Page 1 of 12

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

J. (a) PLAINTIFFS DEFENDANTS
Maria Ruffin The Children’s Hospital of Philadelphia
(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Marc A. Weinberg, Saffren & Weinberg, 815 Greewood
Ave., Jenkintown PA 19046; 215-576-0100

 

 

 

 

 

 

  

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

(1 U.S. Government [*]3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State O ] Ol 1 Incorporated or Principal Place CJ 4 C4
of Business In This State

(2 U.S. Goverment (14 Diversity Citizen of Another State C12 [J 2 Incorporated and Principal Place Ols (Cs

Defendant (indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a C13 [1 3 Foreign Nation Ole (C6
Foreign Country
IV. NATURE OF SUIT (ptace an “x" in One Box Only) _ Click here for: Nature of Suit Code Descriptions.
EE IGONTRA GI ee ia ea oe POR TSS See eke ace ase as | GRORRETTURE/PENAL TY. Ee BANKRUPTOVi1c5s 2 |e! SOTHER'STATUTES:

   
         

 

 

 

 

 

   
 
 
 

 

 
 
   
     

    

   
     
  

     

   
  
   
  

    
     

 

       
      

    

  
  
 
 

       

110 Insurance PERSONAL INJURY PERSONAL INJURY Y_|625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability T1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ESPROPERTY:) TS] | 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability |_| 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal |_| 835 Patent- Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product _ New Drug Application |_] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
oO 153 Recovery of Overpayment Liability PERSONAL PROPERTY rst TG : =) 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 168] or 1692)
O 160 Stockholders’ Suits | 355 Motor Vehicle H 371 Truth in Lending Act | | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal _}720 Labor/Management B: Protection Act
H 195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
TURDA PROPER Dine || ca CLV IL RIGHTS: 1 t.3 e) GRRISONER:PETITIONS [1790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 3 AL-TAXISU 3 895 Freedom of Information
230 Rent Lease & Ejectment x | 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General Hi 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property [_] 445 Amer. w/Disabilities -[_] 535 Death Penalty i GRATION 2222) 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[_ | 540 Mandamus & Other 465 Other Immigration wl 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
*] 1 Original o2 Removed from oO 3  Remanded from oO 4 Reinstated or oO 5 Transferred from oO 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
42 U.S.C. 2000-1-e-1

Brief description of cause:
Racial discrimination and retaliation in employment

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

  

VII. REQUESTED IN = [1] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: __[#]Yes_ _ LJNo
VIII. RELATED CASE(S)
See ii fons):
IF ANY (See instructions); Ge AL DOCKET NUMBER
DATE SIGNATURE OF A’ IRNEY OF RECORD
EE 225i j 1 A o—

 

 

FOR OFFIEE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

Leen eee eee ee ee nnn EEE!

 
Case 2:21-0v 9447 gOS STR IERRTCagA, Pave 2 of 12

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: _(@ (2 3 WW. TEFEERS oN ST REE, { Hi ADELPHIA PA IAlS |

Address of Defendant: 3¢4O \ CA vic CENTER BLVD. , PHILADELPHIA PA ALO ¢

Place of Accident, Incident or Transaction: C HOP —_ 3+ O| CA Vie C El NT 12 B LvD. PtH ILADE LP tt \A
PA, (Ajo

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. _ Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court? 7
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No)

 

 

numbered case pending or within one year previously terminated action of this court?

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No xX
case filed by the same individual?

 

 

 

 

 

 

I certify that, to my knowledge, the within case (1) is / bis not related to any case now pending or within one year previously terminated action in
this court 3{75] as noted above.

25| v\ A cre (20043

 

 

 

 

DATE:
Ayforney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

CIVIL: (Place a ¥ in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Ol 1 Indemnity Contract, Marine Contract, and All Other Contracts [1 1. Insurance Contract and Other Contracts
C] 2. FELA [] 2. Airplane Personal Injury
[J 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
C1 4. Antitrust (1 4. Marine Personal Injury

5. Patent [1 5. Motor Vehicle Personal Injury

6. Labor-Management Relations CJ 6. Other Personal Injury (Please specify):

7. Civil Rights CL] 7. Products Liability

8. Habeas Corpus C1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases LC] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
LJ 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, MMA BY, A : WE \ N tt RG __, counsel of record or pro se plaintiff, do hereby certify:

NS Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
of exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Relief other than monetary damages is sought.

 

 

 

s

DATE: a{25l 2A _ Abi FC it applicable (p0b¢3

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)
NOTE: A trial de novo will be a trial by jury only if there has bgén compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 3 of 12

IN THE UNTIED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MARIA RUFFIN
6123 W. Jefferson Street
Philadelphia, PA 19151 :

Plaintiff, : Civil Action

Vv. .
Jury Trial Demanded

THE CHILDREN’S HOSPITAL OF
PHILADELPHIA
3401 Civic Center Boulevard
14” Floor
Philadelphia, PA 19104

Defendant.

COMPLAINT

I. PRELIMINARY STATEMENT

1. Plaintiff, Maria Ruffin brings this action under Title VII of the Civil Rights Act of
1964, as amended 42 U.S.C. § 2000-1 e-1 ef seg (“Title VII”) for Race and Retaliation, The
Pennsylvania Human Relations Act, 43 P.S. §954, et seq, and pursuant to applicable
Pennsylvania common law. Plaintiff seeks equitable relief, compensatory and punitive damages,
costs and attorney’s fees from Defendant for Defendant’s discriminatory practices, retaliation,
and other tortious actions.

I. JURISDICTION AND VENUE

 

2. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331, 1343
and 42 U.S.C. §2000 e-5(f).

3. Plaintiff has complied with all jurisdictional prerequisites including those set forth
in 42 U.S.C. §2000 e-5 and was issued a Notice of Right to Sue by the Equal Employment

1
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 4 of 12

Opportunity Commission (Attached hereto as Exhibit “A”).

4. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391 and 42 U.S.C. § 2000 e-5.

5. At all times material hereto, The Children’s Hospital of Philadelphia (hereinafter
collectively referred to as “Defendant”) was “engaged in an industry affecting commerce”
within the meanings of §701(a) and 701(b) of Title VII, 42 U.S.C. §2000¢e.

6. At all times material hereto, Defendant employed more than 100 employees.

7. At all times material hereto, Defendant was an “employer” as defined by §701(b)
of Title VII, 42 U.S.C. §2000 e.

8. At all times material hereto, Defendant was an “employer” as defined by §4 of the
Pennsylvania Human Relations Act, 43 P.S. §954.

9. At all times material hereto, Defendant was an “employer” of Plaintiff as defined
by §5 of Pennsylvania Human Relations Act, 43 P.S. §955.

10.  Atall times material hereto, the Defendants’ discrimination occurred within the
district of this Court and in the City and County of Philadelphia.

Il. THE PARTIES

11. Plaintiff, Maria Ruffin (hereinafter “Plaintiff”), is an adult female of who is
African American.

12. Upon information and belief, Defendant operates a medical facility/hospital,
located at 3401 Civic Center Boulevard, Philadelphia, PA 19104.

13. Atall times material hereto, the discrimination enumerated within this Complaint

occurred within the Commonwealth of Pennsylvania at Defendant’s location in Pennsylvania.
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 5 of 12

IV. FACTUAL BACKGROUND

14. Plaintiff was hired by the Defendant as a psychiatric technician in or about July,
2017.

15. | While working for CHOP, Plaintiff would often work one-on-one with children in
the hospital, with a varying shift schedule, including overnight shifts.

16. During her employment, Plaintiff was accused, by another nurse of sleeping in a
patient’s room.

17.‘ Plaintiff was not sleeping in the patient’s room.

18.  Defendant’s employees forced Plaintiff to undergo a drug test, despite no
allegation that Plaintiff was under the influence of any illegal substance.

19. Ultimately, the drug test was clear. However, Plaintiff was escorted out of the
building following that drug test.

20. On or about November 16, 2019, an incident occurred during Plaintiff's shift,
where a Caucasian supervisor (who was not Plaintiffs direct supervisor) alleged, she was injured
as a result of Plaintiffs actions.

21. Allegedly, the Caucasian supervisor suffered a concussion.

22. Though Plaintiff was in the room when the Caucasian supervisor was injured, she
did not cause the injury.

23. On that date, following the incident, Plaintiff heard the Caucasian supervisor say
the “n”-word.

24. Plaintiff was improperly and pretextually terminated for this purported incident

related injury on November 20, 2019.
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 6 of 12

25. Additionally, though at the time of her termination Defendant alleged Plaintiff
was subject to a Performance Improvement Plan (“PIP”), Plaintiff never read, received, or signed
any PIP Plan, nor were any PIP meetings held.

26. Additionally, during the course of her employment, Plaintiff observed that
African-American employees were often given the more aggressive children to deal with.

27. | The aforementioned conduct of Defendant and its employees was materially
adverse and would dissuade a reasonable worker from exercising and/or attempting to exercise
their rights and benefits under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, et seq.
and the Pennsylvania Human Relations Act, 33 P.S. §951, ef seq.

28. Defendant had a continued need for the work that Plaintiff had been
performing.

29. Notwithstanding, Plaintiffs complaints to Defendant’s employees, the harassing
conduct continued throughout the course of her employment with Defendants.

30.  Atno time did Defendants, or any of the principles, supervisors, managers,
officers, directors, or agents of Defendants, institute an effective grievance procedure designed to
eliminate racial discrimination of employees and no reasonable steps were taken to prevent the
same in the workplace; and if said policy existed; Defendant failed to follow any requirements of
said policy.

31. Asadirect and proximate result of Defendant’s aforesaid acts and omissions, the
hostile work environment which was created thereby, and Defendant’s discriminatory practices,
Plaintiff:

(a) was discharged from her employment to her great financial detriment
Case 2:21-cv-01424-JCJ Document 1 Filed 03/25/21 Page 7 of 12

(b) was caused pain and suffering, physical injury and a loss of enjoyment of
life; and
(c) suffered severe emotional distress, embarrassment, humiliation and
depression.
COUNT I
MARIA RUFFIN V. THE CHILDREN’S HOSPITAL OF PHILADELPHIA
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000
32. Plaintiff hereby incorporates by reference all of the aforementioned allegations set
forth above.
33. The conduct of Defendant, and its employees’ treatment of Plaintiff during the
course and scope of her employment violated Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000, et seq as the harassment, hostile work environment, retaliation and discrimination
was based upon Plaintiffs Race.
WHEREFORE, Plaintiff, Maria Ruffin, demands judgment against Defendant, The
Children’s Hospital of Philadelphia, including:
(a) A declaration that Defendant’s actions as described herein violated Title
VII of the Civil Rights Act of 1964;

(b) equitable and declaratory relief requiring Defendant, to institute sensitivity
and other training for all managers, employees and supervisors to prevent racial harassment and
discrimination and retaliation in the workplace;

(c) equitable and declaratory relief requiring Defendant, to institute and enforce a
specific policy and procedure for investigating and preventing complaints relating to racial

harassment and discrimination and retaliation;
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 8 of 12

(d) equitable and declaratory relief requiring the posting of notices on the
premises so that employees will know and understand their rights and remedies, including
official company policy;

(e) compensatory damages for Plaintiff’s loss of past and present future income
and benefits, pain and suffering inconvenience, embarrassment, emotional distress and loss of
enjoyment of life;

(f) punitive damages;

(g) payment of interest and Plaintiff's attorney’s fees and costs associated with
bring the claim; and

(h) such other relief as this Court may deem appropriate under the circumstances.

COUNT II
MARIA RUFFIN V. THE CHILDREN’S HOSPITAL OF PHILADELPHIA

VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT 33 PS 955, ET SEQ.

34. All aforementioned paragraphs are incorporated by reference as if fully set forth
at length herein.

35. The conduct of Defendant’s treatment of Plaintiff in her employment violated the
Pennsylvania Human Relations Act 33 P.S. 955, ef seq, as Plaintiffs harassment, hostile work
environment, retaliation and discrimination was based upon her Race.

36.  Defendant’s employment practices deprived Plaintiff of equal employment
opportunities and otherwise affected her status as an employee because of her race.

37.  Asadirect and proximate result of Defendant’s actions, conduct and omissions,

Plaintiff has suffered the injuries and damages set forth herein past and future earnings, income,
Case 2:21-cv-01424-JCJ Document1 Filed 03/25/21 Page 9 of 12

benefits, and opportunities as well as pain and suffering, severe emotional distress, mental
anguish, embarrassment and a loss of enjoyment of life’s pleasure.

WHEREFORE, Plaintiff, Maria Ruffin demands judgment against Defendant, The
Children’s Hospital of Philadelphia, including:

(a) a declaration that Defendant’s actions as described herein violated The
Pennsylvania Human Relations Act;

(b) equitable and declaratory relief requiring Defendant to institute sensitivity and
other training for all managers, employees and supervisors to prevent harassment and
discrimination in the workplace;

(c) equitable and declaratory relief requiring Defendant to institute and enforce a
specific policy and procedure for investigating and preventing complaints;

(d) equitable and declaratory relief requiring the posing of notices on the premises
so that employees will know and understand their rights and remedies, including the official
company policy;

(e) compensatory damages for Plaintiff’s loss of past and future income and
benefits, pain and suffering, inconveniences, embarrassment, emotional distress and loss of
enjoyment of life, plus interest;

(f) payment of interest and Plaintiff's attorney’s fees and costs associated with

bringing this claim; and
Case 2:21-cv-01424-JCJ Document 1 Filed 03/25/21 Page 10 of 12

(g) such other relief as this Court my deem appropriate under the circumstances.

Dated: ]as|v

Respectfully submitted,

SAFFREN & WEINBERG

BY: l,

MARC A. WEINBERG, ESQUIRE
Pa. Atty. I.D. 60643

815 Greenwood Avenue, Suite 22
J¢nkintown, PA 19046

15) 576-0100

mweinberg@saffwein.com

  
Case 2:21-cv-01424-JCJ Document 1 Filed 03/25/21 Page 11 of 12

EXHIBIT A
Case 2:21-cv-01424-JCJ Document 1 Filed 03/25/21 Page 12 of 12

—

EEOC For 181 (112020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

-

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Maria Ruffin From: Philadelphia District Office ,
6123 W. Jefferson Street 801 Market Street
Philadelphia, PA 19151 Sulte 1000

Philadelphia, PA 19107

 

Cj On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2020-05362 Legal Technician (267) 589-9707

 

THE EECC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO fwoood

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

 

Vl praa December 31, 2020
Enctosures(s) amie R. Williamson, (Date Issued)
District Director
ce Abigail L. Flitter, Esq. Marc A. Weinberg, Esq.
Associate General Counsel SAFFREN & WEINBERG
THE CHILDREN'S HOSPITAL OF PHILADELPHIA 815 Greenwood Avenue, Suite 22
Office of General Counsel/Legal Dept. Jenkintown, PA 19046

2716 South Street, 3rd FI.
Philadelphia, PA 19146
